DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to election/restriction, filed 01/05/2021, with respect to Species A-C have been fully considered and are persuasive.  The Election of Species Requirement has been withdrawn. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 1045, “55 to 55” should be “50 to 55”, in line 4.
Paragraph 1046, “if possesses” should be “if it possesses”, in line 5.
Paragraph 1058, “which in tum” should be “which in turn”, in line 4.
Paragraph 1075, “can also formed between” should be “can also be formed between”, in line 8.
Paragraph 1086, “results in the providing” should be – results in providing --, in line 5
Paragraph 1087, “ranges of motions” should be – range of motion --, in line 4
Appropriate correction is required.
Claim Objections
Claims 5, 9 and 19 are objected to because of the following informalities: 
Claim 5 recites “the second clamp path has a second radius of curvature…., a center of the second radius of curvature…” in lines 1-2 which should read “the second clamp path has a second radius of curvature…..in which a center of the second radius of curvature…”.
Claim 9 recites “the pair of first clamp supports laterally spaced apart” in lines 3-4 which should read “the pair of first clamp supports are laterally spaced apart”.
Claim 19 recites “from first clamp support” in line 17 which should read “from the first clamp support”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the pre-determined needle orientation plane" in 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “the needle orientation plane”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 9113861) [hereinafter Martin].
Regarding claim 14, Martin discloses a laparoscopic suturing device (para. 0005), comprising: 
a clevis (Fig. 10A; col. 15 lines 7-16); 
a first jaw (stationary arm (430) (Fig. 10A) coupled to the clevis, the first jaw comprising a first distal needle alignment portion (front cover plates (437)) and a first proximal needle alignment portion (needle capture portion (462)) [The examiner notes that the distal front cover plate can be substituted for another needle alignment portion in col. 16 lines 10-18 and 35-38 (see Modified Fig. 10A and 10B below)]; 
a second jaw (grasping arm (410)) (Fig. 10A) coupled to the clevis, the second jaw (410) comprising a second distal needle alignment portion (front cover plate (429) and a second proximal needle alignment portion (needle-righting feature (454)) [The examiner notes that the distal front cover plate can be substituted for another needle alignment portion in col. 16 lines 10-18 and 35-38 (see Modified Fig. 10A and 10B below)]; 
wherein:
the second jaw (410) is movable relative to the first jaw (430) between an open orientation (Modified Fig. 10A below) and a closed orientation (Modified Fig. 10B below) (claim 5), 
the second distal needle alignment portion is located opposite and aligned with the first distal needle alignment portion when the first jaw and the second jaw are in the closed orientation (Modified Fig. 10B below), 
the second proximal needle alignment portion is located opposite and aligned with the first proximal needle alignment portion  (Modified Fig. 10B below), 

the first and the second proximal needle alignment portions are configured to retain the needle in a proximal needle orientation when in the closed orientation (Modified Fig. 10B below).

    PNG
    media_image1.png
    592
    906
    media_image1.png
    Greyscale

Modified Fig. 10A [1] of Martin

    PNG
    media_image2.png
    560
    880
    media_image2.png
    Greyscale

Modified Fig. 10B [1] of Martin


Regarding claim 19, Martin discloses a laparoscopic suturing device (para. 0005), comprising:  
a clevis (Fig. 10A; col. 15 lines 7-16); 
a first jaw (stationary arm (430) (Fig. 10A) coupled to the clevis, the first jaw comprising a proximal end portion, a distal end portion, and a first needle alignment portion (needle capture portion (462)) (Fig. 10A) located between the proximal end portion and the distal end portion, the first needle alignment portion comprising a first clamp support (see Modified Fig. 10C [1] below); and 
a second jaw (grasping arm (410)) coupled to the clevis, the second jaw comprising a proximal end portion, a distal end portion, and a second needle alignment portion (needle-righting feature (454)) located between the proximal and distal end portion of the second jaw, the second needle alignment portion comprising a second clamp support (see Modified Fig. 10C [1] below); 

the second jaw (410) is movable relative to the first jaw (430) between an open orientation (Modified Fig. 10A below and a closed orientation (Modified Fig. 10B below (claim 5), 
the first and the second jaws define a longitudinal axis when in the closed orientation (abstract), 
the first and the second clamp supports extending toward each other when in the closed orientation (see Modified 10C [1] below),
 the second clamp support is located opposite and distally offset [non-perpendicular] from first clamp support along the longitudinal axis when in the closed orientation (see Modified 10C [1] and [2] below)(col. 17 lines 24-27),
 the first clamp support and the second clamp support define a clamp path within which a curved portion of a needle is received when in the closed orientation (see Modified Fig. 9 above and Modified Fig. 10C [1] below), 
the clamp path defines a needle orientation plane, the needle orientation plane intersecting the longitudinal axis (see Modified 10C [2] below)(abstract and col. 17 lines 24-27), and 
the needle orientation plane is non-perpendicular with respect to the longitudinal axis when the second jaw is in the closed orientation  (see Modified 10C [2] below)(abstract and col. 17 lines 24-27).

    PNG
    media_image3.png
    671
    829
    media_image3.png
    Greyscale

Modified Fig. 10C [1] of Martin

    PNG
    media_image4.png
    668
    838
    media_image4.png
    Greyscale

Modified Fig. 10C [2] of Martin
Regarding claim 20, Martin discloses wherein the first and the second clamp supports are configured to orient the needle received between the first and the second clamp supports by clamping on the curved portion of the needle when the second jaw moves from the open orientation to the closed orientation to align the curved portion of the needle with the clamp path (col. 14 lines 34-50), and the curved portion of the needle is located within the pre-determined needle orientation plane (col. 17 lines 24-27 ; claim 1; (Fig. 10C)).
Regarding claim 21, Martin discloses wherein: 
the first clamp support comprises a pair of lateral clamp members laterally spaced apart from each other on the first jaw with respect to the longitudinal axis of the first and second jaws when the second jaw is in the closed orientation (see Fig. 9) (col. 16 lines 42-55); 

    PNG
    media_image5.png
    227
    210
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    198
    252
    media_image6.png
    Greyscale

Modified Figs. 9 [2] and [3] of Martin
the second clamp support comprises a central clamp member located on the longitudinal axis; and the pair of lateral clamp members and the central clamp member define the clamp path when the second jaw is in the closed orientation (see Modified Fig. 9 [2] above and Modified Fig. 10C) (col. 16 lines 29-35 and col. 17 lines 13-20).
Regarding claim 22, Martin discloses wherein: 
the central clamp member comprises a peaked clamp surface, the peaked clamp surface comprising a central peak and adjacent lateral surfaces, the central peak being located closer to the first jaw when in the closed orientation than the adjacent lateral surfaces (see Modified Fig. 9 [3] above); 
and each of the pair of lateral clamp members comprises an inwardly angled clamp surface, an outer side of each inwardly angled clamp surfaces being closer to the second jaw when in the closed orientation than a corresponding inner side of each inwardly angled clamp surfaces (col. 16 lines 29-35 and col. 17 lines 13-20) (see Modified Fig. 9 [3] above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 9113861) [hereinafter Martin] in view of Slanetz, Jr. (US 5257999).
Regarding claim 15, Martin discloses all the claim structure with respect to claim 14 as noted above, including the first and second distal/proximal needle alignment portions via the first and second jaws [col. 16 lines 10-18 and 35-38 discloses that the device of Martin can have additional needle alignment portions on the front cover plates (439, 437) of the first and second jaws, respectfully (see Modified Fig. 10A below], define a distal/proximal clamp path, in the closed position [the space between the angular recess (456) of the needle-righting feature (454) and central recess of the needle capture portion (462) (see Fig. 10B and Modified Fig. 10B below)]
However, Martin fails to disclose

Slanetz, Jr. teaches a self-orienting laparoscopic needle holder having a jaw assembly comprised of upper, convex, jaw (14) and lower, concave, jaw (16) with semi-circular slots (34); wherein the front elevational end view, the jaw assembly has a circular cross-sectional shape Fig. 6 (col. 5 lines 52-60) for the purpose of orienting the curved surgical needle into a desired suturing position (abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the clamp path formed by the two jaws when they are in the closed orientation in Martin to include the curved clamp path of Slanetz in order to facilitate grasping and automatically orientating a curved surgical needle to the desired orientation (abstract; col. 8 lines 3-7).
The combination of Martin in view of Slanetz, Jr. discloses a distal clamp path configured to retain a curved portion of the needle within a first axial plane intersecting a longitudinal axis of the first and the second jaws when in the closed orientation (see Fig. 6 of Slanetz), wherein the distal needle orientation includes an upward orientation (see Fig. 6 of Slanetz) in which the center of the radius of curvature of the clamp path, formed by semi-circular convex and semi-circular concave slots (taught by Slanetz, Jr. Fig. 6), is located on a side of the first jaw (16) opposite the second jaw (14) when the second jaw is in the closed orientation.
and 
 The combination of Martin in view of Slanetz also discloses a proximal clamp path configured to retain a curved portion of the needle within a second axial plane intersecting a longitudinal axis of the first and the second jaws when in the closed orientation. The combination does not explicitly result in a structure wherein the proximal needle orientation includes a downward orientation in which the center 
 	However, Martin discloses the use of proximal and distal needle holders and further the needle holders can be configured in two different manners (col. 5 lines 28-42). Martin is not specific to what the different configurations are but does disclose one embodiment with the needle oriented upward.   Slanetz, on the other hand, teaches only a single needle holder but discloses that the curved path of the needle holder can be different configurations such as concave up, down, curve left or right to achieve desirable orientations. 
	Given the teachings of both Martin (two different needle holders with at least one needle oriented upward) and Slanetz (different configured pathways to result in different orientations of the needle) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify needle holder pathways of Martin to have pathways that orient the needles at least one of upward, downward, curve left or right and further in light of Martin that the two pathways having different configurations such that the modified device results in for example having one pathway orienting the needle upward while the other pathway orients the needle downward. Doing so would be desirable to provide various options available to the user. 
Regarding claim 16, Modified Martin substantially discloses the invention as claimed above and further discloses wherein the first/second axial plane is oriented normal [perpendicular] to the longitudinal axis of the first and the second jaws when the first jaw and the second jaw are in the closed orientation (see Modified Fig. 10B and Slanetz Fig. 6); 
Regarding claim 17, modified Martin substantially discloses the invention as claimed above and further discloses wherein the first axial plane defines an acute angle between a distal end portion of the first and the second jaws and the longitudinal axis of the first and the second jaws when the first jaw and the 
Regarding claim 18, Modified Martin discloses wherein: 
the first and the second distal needle alignment portions are configured to orient the needle when the first and the second jaws move from the open orientation (see Modified Fig. 10A below) to the closed orientation (see Modified Fig. 10B) while the curved portion of the needle is within the distal clamp path (col. 14 lines 34-50); and  42Attorney Docket No. ISRG12150/US
the first and the second distal needle alignment portions clamp on the curved portion of the needle when moving from the open orientation to the closed orientation such that the curved portion of the needle aligns with the radius of curvature of the distal clamp path (col. 17 lines 13-24 of Martin and Fig. 6., col. 5 lines 32-42 of Slanetz, Jr.).
Regarding claim 1, Martin discloses a laparoscopic suturing device (para. 0005), comprising: 
a clevis (Fig. 10A; col. 15 lines 7-16); 
a first jaw (stationary arm (430) (Fig. 10A) coupled to the clevis, the first jaw comprising a first gripping portion ( front cover plate (437)) (Fig. 10A) and a second gripping portion (bottom member (460) of puck assembly (450)) (Fig. 10A), the second gripping portion (460) comprising a first needle alignment portion (needle capture portion (462)) (Fig. 10A), and the first gripping portion (437) being configured to engage a target tissue (col. 15 lines 41-46); 
a second jaw (grasping arm (410)) (Fig. 10A) coupled to the clevis, the second jaw (410) comprising a third gripping portion (front cover plate (429)) (Fig. 10A) and a fourth gripping portion (top member (452) of puck assembly (450)), the fourth gripping portion (452) comprising a second needle alignment portion (needle-righting feature (454)) (Fig. 10A), and the third gripping portion (429) being configured to engage the target tissue (col. 15 lines 41-46); 
wherein:

the second needle alignment portion (454) is located opposite and aligned with the first needle alignment portion (462) when the second jaw (410) is in the closed orientation (Fig. 10B), 
the first and second needle alignment portions (462, 454) are configured to receive a curved portion of a needle (490) between the first needle alignment portion (462) and the second alignment portion (454) when the second jaw (410) is in the open orientation (see Fig. 10A) (col. 16 lines 10-18 and  47-51); 
Martin also discloses the first and second jaws in the closed position, wherein the space between the angular recess (456) of the needle-righting feature (454) and central recess of the needle capture portion (462) forms a clamp path in (Fig. 10B).
However, Martin fails to disclose
the clamp path having a radius of curvature corresponding with a radius of the curved portion of the needle, and 
a center of the radius of curvature is located at a pre-determined orientation with respect to the first and second jaws.
Slanetz, Jr. teaches a self-orienting laparoscopic needle holder having a jaw assembly comprised of upper, convex, jaw (14) and lower, concave, jaw (16) with semi-circular slots (34); wherein the front elevational end view, the jaw assembly has a circular cross-sectional shape Fig. 6 (col. 5 lines 52-60) for the purpose of orienting the curved surgical needle into a desired suturing position (abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shape of the clamp path formed by the two jaws when they are in the closed orientation in Martin to include curved clamp path of Slanetz in order to facilitate grasping 
Regarding claim 2, Modified Martin discloses wherein the first and second needle alignment portions are configured to rotate the needle by clamping the curved portion of the needle when the second jaw moves from the open orientation to the closed orientation to align the curved portion of the needle with the radius of curvature of the clamp path (col. 5 lines 37-42 and 56-60 of Slanetz).
	
Regarding claim 3, the combination of Martin in view of Slanetz, Jr. discloses wherein the pre-determined orientation includes an upward orientation (Fig. 6 of Slanetz) in which the center of the radius of curvature of the clamp path, formed by semi-circular convex and semi-circular concave slots (taught by Slanetz, Jr. Fig. 6), is located on a side of the first jaw opposite the second jaw when the second jaw is in the closed orientation.
Regarding claim 4, Modified Martin discloses a specific arcuate path that is capable of having an upward or a downward pre-determined orientation in which the center of the radius of curvature of the clamp path is located on a side of the second jaw (14) opposite the first jaw (16) when the first jaw is in the closed orientation (see col. 7 lines 62-68 and col. 8 lines 1-7 of Slanetz).
Regarding claim 5, Modified Martin disclosed in claim 1 wherein: 
the clamp path is a first clamp path; 
the radius of curvature is a first radius of curvature;
the pre-determined orientation is a first pre-determined orientation;
Martin substantially discloses the invention as claimed above and further discloses the first gripping portion comprises a third needle alignment portion and the third gripping portion comprises a fourth needle alignment portion [col. 16 lines 10-18 and 35-38 discloses that the device of Martin can have additional needle alignment portions on the front cover plates (439, 437) of the first and second jaws, respectfully (see Modified Fig. 10A above]; 

Since the third and fourth needle alignments have the same function as the first and second needle alignments, the third and fourth needle alignments define a second clamp path identical to the first clamp path in the closed orientation disclosed in claim 1 of Modified Martin (see Modified Fig. 10B above); and has a second radius of curvature corresponding with the radius of the curved portion of the needle, a center of the second radius of curvature located at a second pre-determined orientation with respect to the first and second jaws  (disclosed in claims 1-3 of Modified Martin). 
Regarding claim 6 and 7, the combination of Martin in view of Slanetz, Jr. discloses wherein the first and second pre-determined orientations include an upward orientation (see Fig. 6 of Slanetz) in which the center of the radius of curvature of the clamp path, formed by semi-circular convex and semi-circular concave slots (taught by Slanetz, Jr. Fig. 6), is located on a side of the first jaw (16) opposite the second jaw (14) when the second jaw is in the closed orientation for the first pre-determined orientation and is located on a side of the second jaw (14) opposite the first jaw (16)  when the first jaw is in the closed orientation for the second pre-determined orientation. 
 .Regarding claim 9, Modified Martin discloses wherein the first needle alignment portions comprise a pair of first clamp supports on the lower, first jaw extending toward the second needle alignment portion when in the closed orientation (see Modified Fig. 9 of Modified Martin below), the pair of first clamp supports are laterally spaced apart on the first jaw with respect to a longitudinal axis of the first and second jaws when in the closed orientation (see Mod. Fig. 9 of Modified Martin below).
the second clamp support on the upper, second jaw extending toward the first needle alignment portion when in the closed orientation (see Modified Fig. 9 of Modified Martin below), the second clamp 


    PNG
    media_image7.png
    661
    586
    media_image7.png
    Greyscale


Modified Fig. 9 of Martin illustrates front and side view of the pair of first support clamps on the lower, first jaw and the second support clamp on the upper, second jaw.

Regarding claim 10 and 11, Modified Martin discloses the pair of first clamps have a semi-circular or curved U-shaped recess (see Modified Fig. 9 of Modified Martin above).
Regarding claim 12, Modified Martin discloses wherein the second clamp support comprises a protruding clamp surface (see Modified Fig. 9 of Modified Martin above), the second clamp support comprising a central peak and adjacent lateral surfaces, the central peak being located closer to the first 
each of the pair of first clamp supports comprises an inwardly angled clamp surface that forms the a U-shaped/semi-circular recess, an outer side of each inwardly angled clamp surfaces being located closer to the second 40Attorney Docket No. ISRG12150/USneedle alignment portion when in the closed orientation than a corresponding inner side of each inwardly angled clamp surface (col. 16 lines 42-55 of Martin) (see Modified Fig. 6 of Slanetz, Jr. below).

    PNG
    media_image8.png
    295
    343
    media_image8.png
    Greyscale

Modified Fig. 6 of Slanetz, Jr.
Regarding claim 13, Modified Martin discloses the first needle alignment portion comprises a plurality of pairs of first clamp supports aligned in series forming a series of first clamp supports located along each of a pair of lateral sides of the first jaw (see Modified Fig. 9 above) (col. 16 lines 42-55) [The examiner notes that the first needle alignment portion has a pair of first clamp supports on the front and back which is a total of 4 first clamp supports in series];
 the second needle alignment portion comprises a plurality of second clamp supports aligned in series in an orientation parallel with the longitudinal axis of the first and the second jaws when in the 
each pair of clamp supports of the plurality of pairs of first clamp supports are aligned with a corresponding second clamp support of the plurality of second clamp supports (see Modified Fig. 9 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references disclose devices comprised of first and second jaws that include needle alignment portions configured to hold/manipulate a needle and gripping portions configured to grasp/manipulate tissue: Shelton, IV (US 20140005662) see Figs. 139 and 140 and para. 0398-0402), Shields (US 2016/0000423) see Fig. 2A and para. 0052; Jogasaki (US 20200261104) see abstract and Figs. 2 and 3; Belman et al. (US 2012/0316580) see para. 0070.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771